FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                           May 6, 2019
                        _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                        No. 18-8079
                                                 (D.C. No. 2:17-CR-00029-ABJ-1)
 SHAKEEL KAHN,                                               (D. Wyo.)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before HARTZ, BACHARACH, and EID, Circuit Judges.
                  _________________________________

      Defendant appeals from the district court’s order dated October 3, 2018,

denying his motion for release pending trial. Defendant is charged with more than

twenty counts of violations of the Controlled Substances Act. He was originally

released on bond with conditions, but his bond was revoked when the district court

found that he had violated conditions of release by contacting a witness. Since then

he has filed three motions seeking release, all of which have been denied. Defendant



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
now appeals the most recent denial, arguing that his prolonged pretrial detention

violates his right to due process.

       In reviewing the district court’s order denying release, this court reviews

mixed questions of law and fact de novo, and factual findings for clear error. United

States v. Cisneros, 328 F.3d 610, 613 (10th Cir. 2003).

       Having reviewed the parties’ filings in this court and the district court order

and filings, we affirm the district court’s order denying release for substantially the

reasons stated in its October 3, 2018 order. Specifically, we find no error in the

district court’s ruling that defendant’s pretrial detention to this point does not violate

his due process rights under the particular circumstances of this case.


                                             Entered for the Court
                                             Per Curiam




                                            2